Exhibit 10.2

EXECUTION VERSION

 

 

 

ALABAMA GAS CORPORATION

$25,000,000

3.86% Senior Notes due December 22, 2021

 

 

NOTE PURCHASE AGREEMENT

 

 

Dated December 22, 2011

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE  

Section 1. Authorization of Notes

     1   

Section 2. Sale And Purchase Of Notes

     1   

Section 3. Closing

     1   

Section 4. Conditions To Closing

     2   

Section 4.1 Representations and Warranties

     2   

Section 4.2 Performance; No Default

     2   

Section 4.3 Compliance Certificates

     2   

Section 4.4 Opinions of Counsel

     2   

Section 4.5 Purchase Permitted By Applicable Law, Etc.

     2   

Section 4.6 Sale of Other Notes

     3   

Section 4.7 Payment of Special Counsel Fees

     3   

Section 4.8 Private Placement Number

     3   

Section 4.9 Changes in Corporate Structure

     3   

Section 4.10 Funding Instructions

     3   

Section 4.11 Proceedings and Documents

     3   

Section 5. Representations and Warranties of the Company

     3   

Section 5.1 Organization; Power and Authority

     3   

Section 5.2 Authorization, Etc.

     4   

Section 5.3 Disclosure

     4   

Section 5.4 Subsidiaries; Affiliates

     4   

Section 5.5 Financial Statements; Material Liabilities

     4   

Section 5.6 Compliance with Laws, Other Instruments, Etc.

     4   

Section 5.7 Governmental Authorizations, Etc.

     5   

Section 5.8 Litigation; Observance of Agreements, Statutes and Orders

     5   

Section 5.9 Taxes

     5   

Section 5.10 Title to Property; Leases

     6   

Section 5.11 Licenses, Permits, Etc.

     6   

Section 5.12 Compliance with ERISA

     6   

Section 5.13 Private Offering by the Company

     7   

Section 5.14 Use of Proceeds; Margin Regulations

     7   

Section 5.15 Existing Indebtedness; Future Liens

     7   

Section 5.16 Foreign Assets Control Regulations, Etc., Anti-Money Laundering,
and Anti-Corruption

     8   

 

- i -



--------------------------------------------------------------------------------

     PAGE  

Section 5.17 Status under Certain Statutes

   9   

Section 5.18 Environmental Matters

   10   

Section 5.19 Ranking of Obligations

   10   

Section 5.20 Solvency

   10   

Section 5.21 Brokers and Finders

   10   

Section 6. Representations of the Purchasers

   10   

Section 6.1 Purchase for Investment

   10   

Section 6.2 Source of Funds

   11   

Section 6.3 Brokers and Finders

   10   

Section 7. Information as to the Company

     12   

Section 7.1 Financial and Business Information

     12   

Section 7.2 Officer’s Certificate

     15   

Section 7.3 Visitation

     15   

Section 8. Payment and Prepayment of the Notes

     16   

Section 8.1 Maturity

     16   

Section 8.2 Optional Prepayments with Make-Whole Amount

     16   

Section 8.3 Offer to Prepay Notes in the Event of a Change in Control

     16   

Section 8.4 Allocation of Partial Prepayments

     17   

Section 8.5 Maturity; Surrender, Etc.

     17   

Section 8.6 Purchase of Notes

     17   

Section 8.7 Make-Whole Amount

     18   

Section 9. Affirmative Covenants

     19   

Section 9.1 Compliance with Laws

     19   

Section 9.2 Insurance

     19   

Section 9.3 Maintenance of Properties

     20   

Section 9.4 Payment of Taxes and Claims

     20   

Section 9.5 Corporate Existence, Etc.

     20   

Section 9.6 Books and Records

     20   

Section 9.7 Priority of Obligations

     20   

Section 9.8 ERISA Compliance

     20   

Section 9.9 Investments

     21   

Section 10. Negative Covenants

     21   

Section 10.1 Transactions with Affiliates

     21   

Section 10.2 Merger, Consolidation, Etc.

     21   

Section 10.3 Line of Business

     21   

Section 10.4 Terrorism Sanctions Regulations

     21   

Section 10.5 Liens

     21   

Section 10.6 Sale of Assets

     24   

 

- ii -



--------------------------------------------------------------------------------

     PAGE  

Section 10.7 Restricted Payments

   25   

Section 10.8 Subsidiary Indebtedness

   27   

Section 10.9 Organizational Documents; Fiscal Year; Legal Name, State of
Formation and Form of Entity

   25   

Section 10.10 Consolidated Debt to Capitalization Ratio

   25   

Section 11. Events Of Default

   26   

Section 12. Remedies on Default, Etc.

   28   

Section 12.1 Acceleration

   28   

Section 12.2 Other Remedies

   28   

Section 12.3 Rescission

   28   

Section 12.4 No Waivers or Election of Remedies, Expenses, Etc.

   29   

Section 13. Registration; Exchange; Substitution of Notes

   29   

Section 13.1 Registration of Notes

   29   

Section 13.2 Transfer and Exchange of Notes

   29   

Section 13.3 Replacement of Notes

   30   

Section 14. Payments on Notes

   30   

Section 14.1 Place of Payment

   30   

Section 14.2 Home Office Payment

     30   

Section 15. Expenses, Etc.

     31   

Section 15.1 Transaction Expenses

     31   

Section 15.2 Survival

     31   

Section 16. Survival of Representations and Warranties; Entire Agreement

     31   

Section 17. Amendment and Waiver

     31   

Section 17.1 Requirements

     31   

Section 17.2 Solicitation of Holders of Notes

     32   

Section 17.3 Binding Effect, Etc.

     32   

Section 17.4 Notes Held by Company, Etc.

     33   

Section 18. Notices

     33   

Section 19. Reproduction of Documents

     33   

Section 20. Confidential Information

     34   

 

- iii -



--------------------------------------------------------------------------------

     PAGE  

Section 21. Substitution of Purchaser

     35   

Section 22. Miscellaneous

     35   

Section 22.1 Successors and Assigns

     35   

Section 22.2 Payments Due on Non-Business Days

     35   

Section 22.3 Accounting Terms

     35   

Section 22.4 Severability

     36   

Section 22.5 Construction, Etc.

     36   

Section 22.6 Counterparts

     37   

Section 22.7 Governing Law

     37   

Section 22.8 Jurisdiction and Process; Waiver of Jury Trial

     37   

Section 22.9 Publication

     37   

 

SCHEDULE A

  

—

  

INFORMATION RELATING TO PURCHASERS

SCHEDULE B

  

—

  

DEFINED TERMS

SCHEDULE 5.3

  

—

  

Disclosure Materials

SCHEDULE 5.4

  

—

  

Subsidiaries of the Company and Ownership of Subsidiary Stock

SCHEDULE 5.5

  

—

  

Financial Statements

SCHEDULE 5.15

  

—

  

Existing Indebtedness

SCHEDULE 10.5

  

—

  

Existing Liens

EXHIBIT 1

  

—

  

Form of 3.86% Senior Note Due December 22, 2021

EXHIBIT 4.4(A)

  

—

  

Form of Opinion of Special Counsel for the Company.

 

 

- iv -



--------------------------------------------------------------------------------

3.86% Senior Notes due December 22, 2021

December 22, 2011

To Each of the Purchasers Listed in

SCHEDULE A HERETO:

Ladies and Gentlemen:

Alabama Gas Corporation, an Alabama corporation (the “Company”), agrees with
each of the Purchasers as follows:

Section 1. AUTHORIZATION OF NOTES.

The Company will authorize the issue and sale of $25,000,000 aggregate principal
amount of its 3.86% Senior Notes due December 22, 2021 (the “Notes”, such term
to include any such notes issued in substitution therefor pursuant to
Section 13). The Notes shall be substantially in the form set out in Exhibit 1.
Certain capitalized and other terms used in this Agreement are defined in
Schedule B; and references to a “Schedule” or an “Exhibit” are, unless otherwise
specified, to a Schedule or an Exhibit attached to this Agreement.

Section 2. SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount specified
opposite such Purchaser’s name in Schedule A at the purchase price of 100% of
the principal amount thereof. The Purchasers’ obligations hereunder are several
and not joint obligations and no Purchaser shall have any liability to any
Person for the performance or non-performance of any obligation by any other
Purchaser hereunder.

Section 3. CLOSING.

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Baker Botts L.L.P., 910 Louisiana Street, Houston, Texas
77002, at 10:00 a.m., Central time, at a closing (the “Closing”) on December 22,
2011 or on such other Business Day thereafter on or prior to December 31, 2011
as may be agreed upon by the Company and the Purchasers. At the Closing the
Company will deliver to each Purchaser the Notes to be purchased by such
Purchaser in the form of a single Note (or such greater number of Notes in
denominations of at least $100,000 as such Purchaser may request) dated the date
of the Closing and registered in such Purchaser’s name (or in the name of its
nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company to
account number 183555 at Regions Bank, 1900 5th Avenue North, Birmingham,
Alabama 35203. If at the Closing the Company shall fail to tender such Notes to
any Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have

 

- 1 -



--------------------------------------------------------------------------------

been fulfilled to such Purchaser’s satisfaction, such Purchaser shall, at its
election, be relieved of all further obligations under this Agreement, without
thereby waiving any rights such Purchaser may have by reason of such failure or
such nonfulfillment.

Section 4. CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

Section 4.1 Representations and Warranties. The representations and warranties
of the Company in this Agreement shall be correct when made and at the time of
the Closing.

Section 4.2 Performance; No Default. The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or at the Closing and after
giving effect to the issue and sale of the Notes (and the application of the
proceeds thereof as contemplated by Section 5.14), no Default or Event of
Default shall have occurred and be continuing. Neither the Company nor any
Subsidiary shall have entered into any transaction since September 30, 2011 that
would have been prohibited by Section 10 had such Section applied since such
date.

Section 4.3 Compliance Certificates.

(a) Officer’s Certificate. The Company shall have delivered to such Purchaser an
Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

(b) Secretary’s Certificate. The Company shall have delivered to such Purchaser
a certificate of its Secretary or Assistant Secretary, dated the date of the
Closing, certifying as to (i) the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes and this Agreement and (ii) the Company’s organizational documents as
then in effect.

Section 4.4 Opinions of Counsel. Such Purchaser shall have received opinions in
form and substance satisfactory to such Purchaser, dated the date of the Closing
(a) from Bradley Arant Boult Cummings LLP, counsel for the Company, covering the
matters set forth in Exhibit 4.4(a) and covering such other matters incident to
the transactions contemplated hereby as such Purchaser or its counsel may
reasonably request (and the Company hereby instructs its counsel to deliver such
opinion to the Purchasers) and (b) from Baker Botts L.L.P., the Purchasers’
special counsel in connection with such transactions, covering such matters
incident to such transactions as such Purchaser may reasonably request.

Section 4.5 Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of

 

- 2 -



--------------------------------------------------------------------------------

Governors of the Federal Reserve System) and (c) not subject such Purchaser to
any tax, penalty or liability under or pursuant to any applicable law or
regulation, which law or regulation was not in effect on the date hereof. If
requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.

Section 4.6 Sale of Other Notes. Contemporaneously with the Closing the Company
shall sell to each other Purchaser and each other Purchaser shall purchase the
Notes to be purchased by it at the Closing as specified in Schedule A.

Section 4.7 Payment of Special Counsel Fees. Without limiting the provisions of
Section 15.1, the Company shall have paid on or before the Closing the fees,
charges and disbursements of the Purchasers’ special counsel referred to in
Section 4.4 to the extent reflected in a statement of such counsel rendered to
the Company at least one Business Day prior to the Closing.

Section 4.8 Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for the Notes.

Section 4.9 Changes in Corporate Structure. The Company shall not have changed
its jurisdiction of incorporation or been a party to any merger or consolidation
or succeeded to all or any substantial part of the liabilities of any other
entity, at any time following the date of the most recent financial statements
referred to in Schedule 5.5.

Section 4.10 Funding Instructions. At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number and (iii) the account
name and number into which the purchase price for the Notes is to be deposited.

Section 4.11 Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.

Section 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Purchaser that:

Section 5.1 Organization; Power and Authority. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Alabama, and is duly qualified as a foreign corporation and is in good standing
in each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing could not, individually or in the aggregate, reasonably be

 

- 3 -



--------------------------------------------------------------------------------

expected to have a Material Adverse Effect. The Company has the corporate power
and authority to own or hold under lease the properties it purports to own or
hold under lease, to transact the business it transacts and proposes to
transact, to execute and deliver this Agreement and the Notes and to perform the
provisions hereof and thereof.

Section 5.2 Authorization, Etc. This Agreement and the Notes have been duly
authorized by all necessary corporate action on the part of the Company, and
this Agreement constitutes, and upon execution and delivery thereof each Note
will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

Section 5.3 Disclosure. This Agreement, the Notes and the documents,
certificates or other writings delivered to the Purchasers by or on behalf of
the Company in connection with the transactions contemplated hereby and
identified in Schedule 5.3, and the financial statements listed in Schedule 5.5
(this Agreement, the Notes and such documents, certificates or other writings
and such financial statements delivered to each Purchaser being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
(other than general economic and geo-political conditions) necessary to make the
statements therein not misleading in light of the circumstances under which they
were made. Except as disclosed in the Disclosure Documents, since September 30,
2011, there has been no change in the financial condition, operations, business,
properties or prospects of the Company or any Subsidiary except changes that
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect. There is no fact (other than general economic and
geo-political conditions) known to the Company that could reasonably be expected
to have a Material Adverse Effect that has not been set forth herein or in the
Disclosure Documents.

Section 5.4 Subsidiaries; Affiliates. Schedule 5.4 contains (except as noted
therein) complete and correct lists (i) of the Company’s Affiliates and (ii) of
the Company’s directors and senior officers. The Company has no Subsidiaries.

Section 5.5 Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
listed on Schedule 5.5. All of said financial statements (including in each case
the related schedules and notes) fairly present in all material respects the
financial position of the Company as of the respective dates specified in such
Schedule and the results of its operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments). The Company does not have any Material liabilities that are not
disclosed on such financial statements or otherwise disclosed in the Disclosure
Documents.

 

- 4 -



--------------------------------------------------------------------------------

Section 5.6 Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company
under, any indenture, mortgage, deed of trust, loan, purchase or credit
agreement, lease, corporate charter or by-laws, or any other agreement or
instrument to which the Company is bound or by which the Company or any of its
properties may be bound or subject, (ii) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to the
Company or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Company.

Section 5.7 Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes other than the approval of the
Alabama Public Service Commission which, pursuant to an order dated October 4,
2011 (Informal Docket U-5036), has already been obtained and is in full force
and effect.

Section 5.8 Litigation; Observance of Agreements, Statutes and Orders. (a) Other
than as set forth in the Disclosure Documents, there are no actions, suits,
investigations or proceedings pending or, to the knowledge of the Company,
threatened against or affecting the Company or any property of the Company in
any court or before any arbitrator of any kind or before or by any Governmental
Authority that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

(b) The Company is not (i) in default under any term of any agreement or
instrument to which it is a party or by which it is bound, (ii) in violation of
any order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or (iii) other than as set forth in the Disclosure Documents, in
violation of any applicable law, ordinance, rule or regulation of any
Governmental Authority (including without limitation Environmental Laws, the USA
PATRIOT Act or any of the other laws and regulations that are referred in
Section 5.16), which default or violation, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

Section 5.9 Taxes. The Company has filed all tax returns that are required to
have been filed in any jurisdiction, and has paid all taxes shown to be due and
payable on such returns and all other taxes and assessments levied upon it or
its properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) the amount of which is not individually
or in the aggregate Material or (ii) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Company has established adequate reserves in
accordance with GAAP. The Company knows of no basis for any other tax or
assessment that could reasonably be expected to have a Material Adverse Effect.
The charges, accruals and reserves on the books of the Company in respect of
U.S. federal, state or other taxes for all fiscal periods are adequate. The U.S.
federal income tax liabilities of the Company have been finally determined
(whether by reason of completed audits or the statute of limitations having run)
for all fiscal years up to and including the fiscal year ended December 31,
2007.

 

- 5 -



--------------------------------------------------------------------------------

Section 5.10 Title to Property; Leases. The Company has good and sufficient
title to its properties that individually or in the aggregate are Material,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by the Company
after said date (except as sold or otherwise disposed of in the ordinary course
of business), in each case free and clear of Liens prohibited by this Agreement.
All leases that individually or in the aggregate are Material are valid and
subsisting and are in full force and effect in all material respects.

Section 5.11 Licenses, Permits, Etc. (a) The Company owns or possesses all
licenses, permits, franchises, authorizations, patents, copyrights, proprietary
software, service marks, trademarks and trade names, or rights thereto, that
individually or in the aggregate are Material, without known conflict with the
rights of others.

(b) To the knowledge of the Company, no product or service of the Company
infringes in any material respect any license, permit, franchise, authorization,
patent, copyright, proprietary software, service mark, trademark, trade name or
other right owned by any other Person.

(c) To the knowledge of the Company, there is no Material violation by any
Person of any right of the Company with respect to any patent, copyright,
proprietary software, service mark, trademark, trade name or other right owned
or used by the Company.

Section 5.12 Compliance with ERISA. (a) The Company and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and could not
reasonably be expected to result in a Material Adverse Effect. In the past six
years, neither the Company nor any ERISA Affiliate has incurred any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans (as defined in section 3 of ERISA),
and no event, transaction or condition has occurred or exists that could
reasonably be expected to result in the incurrence of any such liability by the
Company or any ERISA Affiliate, or in the imposition of any Lien on any of the
rights, properties or assets of the Company or any ERISA Affiliate, in either
case pursuant to Title I or IV of ERISA or to section 430(k) of the Code or to
any such penalty or excise tax provisions under the Code or Federal law or
section 4068 of ERISA or by the granting of a security interest in connection
with the amendment of a Plan, other than such liabilities or Liens as would not
be individually or in the aggregate Material.

(b) The funding target attainment percentage for each of the Plans that is a
defined benefit pension plan subject to the minimum funding standards of section
430 of the Code (as determined for such Plan’s most recently ended plan year on
the basis of actuarial assumptions specified for funding purposes under section
430 of the Code) is not less than 80%. For purposes of the foregoing, the term
“funding target attainment percentage” has the meaning specified in section
430(d) of the Code, without regard to any election to maintain funding balances
under section 430(f) of the Code.

(c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

 

- 6 -



--------------------------------------------------------------------------------

(d) The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement ASC No. 715, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Company is not Material.

(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds used to pay the
purchase price of the Notes to be purchased by such Purchaser.

Section 5.13 Private Offering by the Company. Except in connection with the
concurrent sale of the 3.86% senior notes due December 22, 2021 to certain
affiliates of or accounts managed by AIG Asset Management (U.S.), LLC, neither
the Company nor anyone acting on its behalf has offered the Notes or any similar
Securities for sale to, or solicited any offer to buy any of the same from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than five other Institutional Investors, each
of which has been offered the Notes at a private sale for investment. Neither
the Company nor anyone acting on its behalf has taken, or will take, any action
that would subject the issuance or sale of the Notes to the registration
requirements of section 5 of the Securities Act or to the registration
requirements of any securities or blue sky laws of any applicable jurisdiction.

Section 5.14 Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Notes for general corporate purposes including, but
not limited to, capital expenditures and repayment of amounts outstanding under
the Principal Credit Facility. No part of the proceeds from the sale of the
Notes hereunder will be used, directly or indirectly, for the purpose of buying
or carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221), or for the purpose of
buying or carrying or trading in any Securities under such circumstances as to
involve the Company in a violation of Regulation X of said Board (12 CFR 224) or
to involve any broker or dealer in a violation of Regulation T of said Board
(12 CFR 220). Margin stock does not constitute more than 2.00% of the value of
the consolidated assets of the Company and its Subsidiaries, and the Company
does not have any present intention that margin stock will constitute more than
2.00% of the value of such assets. As used in this Section, the terms “margin
stock” and “purpose of buying or carrying” shall have the meanings assigned to
them in said Regulation U.

Section 5.15 Existing Indebtedness; Future Liens. (a) Except as described
therein, Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of the Company as of December 15, 2011 (including a description of
the obligors and obligees, principal amount outstanding and collateral therefor,
if any, and Guaranty thereof, if any), since which date there has been no
Material change in the amounts, interest rates, sinking funds, installment
payments or maturities of the Indebtedness of the Company. The Company is not in
default, and no waiver of default is currently in effect, in the payment of any
principal or interest on any Indebtedness of the Company, and no event or
condition exists with respect to any

 

- 7 -



--------------------------------------------------------------------------------

Indebtedness of the Company that would permit (or that with notice or the lapse
of time, or both, would permit) one or more Persons to cause such Indebtedness
to become due and payable before its stated maturity or before its regularly
scheduled dates of payment.

(b) Except as disclosed in Schedule 5.15, the Company has not agreed or
consented to cause or permit in the future (upon the happening of a contingency
or otherwise) any of its property, whether now owned or hereafter acquired, to
be subject to a Lien not permitted by Section 10.5.

(c) The Company is not a party to, or otherwise subject to any provision
contained in, any instrument evidencing Indebtedness of the Company, any
agreement relating thereto or any other agreement (including, but not limited
to, its charter or other organizational document) which limits the amount of, or
otherwise imposes restrictions on the incurring of, Indebtedness of the Company,
except as specifically indicated in Schedule 5.15.

Section 5.16 Foreign Assets Control Regulations, Etc., Anti-Money Laundering,
and Anti-Corruption. (a) Neither the Company nor any Controlled Entity is (i) a
Person whose name appears on the list of Specially Designated Nationals and
Blocked Persons published by the Office of Foreign Assets Control, U.S.
Department of Treasury (“OFAC”) (an “OFAC Listed Person”); (ii) an agent or
instrumentality of, or is otherwise controlled by or acting on behalf of,
directly or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is the target of any OFAC Sanctions
Program (each OFAC Listed Person and each other Person, entity, organization and
government of a country described in clause (ii), a “Blocked Person”); or
(iii) is otherwise blocked pursuant to other U.S. economic sanctions, including
but not limited to, the Trading With the Enemy Act; the International Emergency
Economic Powers Act; the Comprehensive Iran Sanctions, Accountability and
Divestment Act, the Sudan Accountability and Divestment Act or any economic
sanctions regulations administered and enforced by the U.S. Department of State
or OFAC or any enabling legislation or executive order relating thereto
(collectively “U.S. Economic Sanctions”).

(b) No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used, directly by the Company or indirectly through any Controlled Entity, in
connection with any investment in, or any transactions or dealings with, any
Blocked Person or otherwise used in a manner that would cause Purchasers to be
in violation of U.S. Economic Sanctions.

(c) To the Company’s actual knowledge, after making such inquiries, if any, as
are reasonable under the circumstances, neither the Company nor any Controlled
Entity (i) is under investigation by any Governmental Authority for, or has been
charged with, or convicted of, U.S. Economic Sanctions violations, money
laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes under any applicable law (collectively “Anti- Money
Laundering Laws”), (ii) has been assessed civil penalties under any Anti-Money
Laundering Laws or (iii) has had any of its funds seized or forfeited in an
action under any Anti-Money Laundering Laws. The Company has taken reasonable
measures appropriate to the circumstances (in any event as required by
applicable law) to ensure that the Company and each Controlled Entity is in
compliance with all applicable Anti-Money Laundering Laws.

 

- 8 -



--------------------------------------------------------------------------------

(d)      (1) To the Company’s actual knowledge, after making such inquiries, if
any, as are reasonable under the circumstances, neither the Company nor any
Controlled Entity (i) is under investigation by any U.S. or non-U.S.
Governmental Authority for, or has been charged with, or convicted of,
government official bribery or any other anti-corruption related activity under
any applicable law or regulation in a U.S. or any non-U.S. country or
jurisdiction including but not limited to the U.S. Foreign Corrupt Practices Act
and U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”), or (ii) has
been assessed civil or criminal penalties under any Anti-Corruption Laws.

(2) To the Company’s actual knowledge after making such inquiries, if any, as
are reasonable under the circumstances, neither the Company nor any Controlled
Entity, within the last five years, has directly or indirectly offered,
promised, given, paid, or authorized the offer, promise, giving or payment of
anything of value to a Government Official (including, but not limited to,
governmental official or employee, employee of government-owned or
government-controlled entity political party, official of a political party,
candidate for political office, official of any public international
organization or anyone else acting in an official capacity) for the purpose of:
(i) influencing any act, decision or failure to act by a Government Official in
his or her official capacity, (ii) inducing a Government Official to do or omit
to do any act in violation of the Government Official’s lawful duty, or
(iii) inducing a Government Official to use his or her influence with a
government or instrumentality to affect any act or decision of such government
or entity; in order to obtain, retain or direct business or otherwise secure an
improper advantage.

(3) Each of the Company and the Controlled Entities keeps books, records, and
accounts which, in reasonable detail, accurately reflect all transactions and
the disposition of assets and has devised and maintained a system of internal
accounting controls sufficient to provide reasonable assurances that its books,
records, and accounts accurately reflect all transactions and the disposition of
assets.

(4) No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any improper payments (including bribes) to any
Governmental Official in order to obtain, retain or direct business or obtain
any improper advantage. The Company has taken adequate measures appropriate to
the circumstances to ensure that the Company and each Controlled Entity is in
compliance with all applicable Anti-Corruption Laws.

Section 5.17 Status under Certain Statutes. The Company is not, and after
receipt of payment for the Notes and the application of the proceeds thereof
will not be, required to register as an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, and the rules and regulations
promulgated thereunder. The Company’s parent, Energen Corporation, has filed an
exemption notification with the Federal Energy Regulatory Commission (“FERC”)
notifying FERC that Energen Corporation is exempt from the requirements of the
Public Utility Holding Company Act of 2005 (“PUHCA”) as a “holding company,” as
such term is defined in PUHCA, such exemption has been deemed to have been
granted by operation of law and neither Energen Corporation nor any of its
subsidiaries has received any notice of any proceedings seeking to revoke or
modify Energen Corporation’s

 

- 9 -



--------------------------------------------------------------------------------

exemption from the requirements of PUHCA, nor, to the knowledge of the Company,
are any such proceedings threatened. The Company is not subject to regulation
under the ICC Termination Act of 1995, as amended, or the Federal Power Act, as
amended. The Company is exempt from regulation as a “natural gas company” under
the Natural Gas Act, as amended.

Section 5.18 Environmental Matters. Other than as set forth in the Disclosure
Documents:

(a) the Company has no knowledge of any claim or has received any notice of any
claim, and no proceeding has been instituted raising any claim against the
Company or any of its real properties now or formerly owned, leased or operated
by it or other assets, alleging any damage to the environment or violation of
any Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect;

(b) the Company has no knowledge of any facts which would give rise to any
claim, public or private, of violation of Environmental Laws or damage to the
environment emanating from, occurring on or in any way related to real
properties now or formerly owned, leased or operated by it or to other assets or
their use, except, in each case, as could not reasonably be expected to result
in a Material Adverse Effect;

(c) the Company has not stored any Hazardous Materials on real properties now or
formerly owned, leased or operated by it and has not disposed of any Hazardous
Materials in a manner contrary to any Environmental Laws, in each case in any
manner that could reasonably be expected to result in a Material Adverse Effect;
and

(d) all buildings on all real properties now owned, leased or operated by the
Company are in compliance with applicable Environmental Laws, except where
failure to comply could not reasonably be expected to result in a Material
Adverse Effect.

Section 5.19 Ranking of Obligations. The Company’s payment obligations under
this Agreement and the Notes will, upon issuance of the Notes, rank at least
pari passu, without preference or priority, with all other senior unsecured
Indebtedness (actual or contingent) of the Company (except for claims, if any,
mandatorily preferred by law, such as claims by customers for the return of
utility deposits).

Section 5.20 Solvency. The Company is and, after giving effect to the issue and
sale of the Notes (and the application of the proceeds thereof as contemplated
by Section 5.14), will be, Solvent.

Section 5.21 Brokers and Finders. The Company has not retained any broker or
finder in connection with the issuance of the Notes.

Section 6. REPRESENTATIONS OF THE PURCHASERS.

Section 6.1 Purchase for Investment. Each Purchaser severally represents that it
is purchasing the Notes for its own account or for one or more separate accounts
maintained by such Purchaser or for the account of one or more pension or trust
funds for the purpose of investment and not with a view to the distribution
thereof, provided that the disposition of such

 

- 10 -



--------------------------------------------------------------------------------

Purchaser’s or their property shall at all times be within such Purchaser’s or
their control. Each Purchaser severally represents that it is an “accredited
investor” within the meaning of Regulation D under the Securities Act. Each
Purchaser understands that the Notes have not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, except
under circumstances where neither such registration nor such an exemption is
required by law, and that the Company is not required to register the Notes.

Section 6.2 Source of Funds. Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Notes to be purchased by such Purchaser hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by QPAM in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, represent more than 20% of
the total client assets managed by such QPAM, the conditions of Part I(c) and
(g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM

 

- 11 -



--------------------------------------------------------------------------------

maintains an ownership interest in the Company that would cause the QPAM and the
Company to be “related” within the meaning of Part VI (h) of the QPAM Exemption
and (i) the identity of such QPAM and (ii) the names of any employee benefit
plans whose assets in the investment fund, when combined with the assets of all
other employee benefit plans established or maintained by the same employer or
by an affiliate (within the meaning of Part VI(c)(1) of the QPAM Exemption) of
such employer or by the same employee organization, represent 10% or more of the
assets of such investment fund, have been disclosed to the Company in writing
pursuant to this clause (d); or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of
section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

Section 6.3 Brokers and Finders. No Purchaser has retained any broker or finder
in connection with the purchase of the Notes.

Section 7. INFORMATION AS TO THE COMPANY.

Section 7.1 Financial and Business Information. The Company shall deliver to
each Purchaser and each holder of a Note that is an Institutional Investor:

(a) Quarterly Statements — within 50 days (or such shorter period as is 5 days
greater than the period applicable to the filing of the Company’s Quarterly
Report on Form 10-Q (the “Form 10-Q”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and

 

- 12 -



--------------------------------------------------------------------------------

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a), provided, further, that the Company shall be deemed to have
made such delivery of such Form 10-Q if it shall have timely made such Form 10-Q
available on “EDGAR” and on its home page on the worldwide web (at the date of
this Agreement located at: http//www.energen.com) and shall have given each
Purchaser and each holder of a Note notice of such availability on EDGAR and on
its home page in connection with each delivery (such availability and notice
thereof being referred to as “Electronic Delivery”);

(b) Annual Statements — within 100 days (or such shorter period as is 10 days
greater than the period applicable to the filing of the Company’s Annual Report
on Form 10-K (the “Form 10-K”) with the SEC regardless of whether the Company is
subject to the filing requirements thereof) after the end of each fiscal year of
the Company, duplicate copies of

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such year, and

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing (the “Accountants’ Opinion”), which
opinion shall state that such financial statements present fairly, in all
material respects, the financial position of the companies being reported upon
and their results of operations and cash flows and have been prepared in
conformity with GAAP, and that the examination of such accountants in connection
with such financial statements has been made in accordance with generally
accepted auditing standards, and that such audit provides a reasonable basis for
such opinion in the circumstances; provided that the delivery within the time
period specified above of the Company’s Form 10-K for such fiscal year (together
with the Company’s annual report to shareholders, if any, prepared pursuant to
Rule 14a-3 under the Securities Exchange Act of 1934) prepared in accordance
with the requirements therefor and filed with the SEC, together with the
Accountants’ Opinion, shall be deemed to satisfy the requirements of this
Section 7.1(b), provided further, that the Company shall be deemed to have made
such delivery of such Form 10-K or Accountants’ Opinion if it shall have timely
made Electronic Delivery thereof;

 

- 13 -



--------------------------------------------------------------------------------

(c) SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, notice or proxy statement sent by the
Company or any Subsidiary to its principal lending banks as a whole (excluding
information sent to such banks in the ordinary course of administration of a
bank facility, such as information relating to pricing and borrowing
availability and quarterly compliance certificates that do not reflect covenant
or other defaults) or to its public Securities holders generally, and (ii) each
regular or periodic report, each registration statement (without exhibits except
as expressly requested by such Purchaser or holder), and each prospectus and all
amendments thereto filed by the Company or any Subsidiary with the SEC and of
all press releases and other statements made available generally by the Company
or any Subsidiary to the public concerning developments that are Material;
provided that the Company shall be deemed to have made such delivery of such
financial statement, report, notice, proxy statement, registration statement,
prospectus, press release or other statements if it shall have timely made
Electronic Delivery thereof;

(d) Notice of Default or Event of Default — promptly, and in any event within
five Business Days after a Responsible Officer becoming aware of the existence
of any Default or Event of Default or that any Person has given any notice or
taken any action with respect to a claimed default hereunder or that any Person
has given any notice or taken any action with respect to a claimed default of
the type referred to in Section 11(f), a written notice specifying the nature
and period of existence thereof and what action the Company is taking or
proposes to take with respect thereto;

(e) ERISA Matters — promptly, and in any event within five Business Days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(i) with respect to any Plan, any reportable event, as defined in section
4043(c) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date hereof; or

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect; and

(f) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties

 

- 14 -



--------------------------------------------------------------------------------

of the Company or any of its Subsidiaries (including, but without limitation,
actual copies of the Company’s Form 10-Q and Form 10-K) or relating to the
ability of the Company to perform its obligations hereunder and under the Notes
as from time to time may be reasonably requested by any such Purchaser or holder
of a Note.

Section 7.2 Officer’s Certificate. Each set of financial statements delivered to
a Purchaser or a holder of a Note pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer (which, in
the case of Electronic Delivery of any such financial statements, shall be by
separate concurrent delivery of such certificate to each Purchaser and each
holder of a Note):

(a) Covenant Compliance — setting forth the information (including detailed
calculations) required in order to establish whether the Company was in
compliance with the requirements of Sections 10.5, 10.6, 10.7, 10.8 and 10.10
during the quarterly or annual period covered by the statements then being
furnished (including with respect to such Section, the calculation of the
maximum ratio permissible under the terms of such Section, and the calculation
of the ratio then in existence); and

(b) Event of Default — certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists, specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.

Section 7.3 Visitation. The Company shall permit the representatives of each
Purchaser and each holder of a Note that is an Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such Purchaser or holder and upon reasonable prior notice to the Company, to
visit the principal executive office of the Company, to discuss the affairs,
finances and accounts of the Company and its Subsidiaries with the Company’s
officers, and (with the consent of the Company, which consent will not be
unreasonably withheld) its independent public accountants, and (with the consent
of the Company, which consent will not be unreasonably withheld) to visit the
other offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and

(b) Default — if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or properties of the Company
or any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be requested.

 

- 15 -



--------------------------------------------------------------------------------

Section 8. PAYMENT AND PREPAYMENT OF THE NOTES.

Section 8.1 Maturity. As provided therein, the entire unpaid principal balance
of the Notes shall be due and payable on the stated maturity date thereof.

Section 8.2 Optional Prepayments with Make-Whole Amount. The Company may, at its
option, upon notice as provided below, prepay at any time all, or from time to
time any part of, the Notes, in an amount not less than 5% of the aggregate
principal amount of the Notes then outstanding in the case of a partial
prepayment, at 100% of the principal amount so prepaid, and the Make-Whole
Amount determined for the prepayment date with respect to such principal amount.
The Company will give each holder of Notes written notice of each optional
prepayment under this Section 8.2 not less than 30 days and not more than 60
days prior to the date fixed for such prepayment. Each such notice shall specify
such date (which shall be a Business Day), the aggregate principal amount of the
Notes to be prepaid on such date, the principal amount of each Note held by such
holder to be prepaid (determined in accordance with Section 8.4), and the
interest to be paid on the prepayment date with respect to such principal amount
being prepaid, and shall be accompanied by a certificate of a Senior Financial
Officer as to the estimated Make-Whole Amount due in connection with such
prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth the details of such computation. Two Business Days
prior to such prepayment, the Company shall deliver to each holder of Notes a
certificate of a Senior Financial Officer specifying the calculation of such
Make-Whole Amount as of the specified prepayment date.

Section 8.3 Offer to Prepay Notes in the Event of a Change in Control.

(a) Notice of Change in Control. The Company shall, within five Business Days
after any Responsible Officer of the Company has knowledge of the occurrence of
any Change in Control, give written notice of such Change in Control to each
holder of Notes. If a Change in Control has occurred, such notice shall contain
and constitute an offer by the Company to prepay the Notes as described in
paragraph (c) of this Section 8.3 and shall be accompanied by the certificate
described in paragraph (e) of this Section 8.3.

(b) Offer to Prepay Notes. The offer to prepay Notes contemplated by the
foregoing paragraph (a) shall be an offer to prepay, in accordance with and
subject to this Section 8.3, all, but not less than all, the Notes held by each
holder (and in this case, “holder” in respect of any Note registered in the name
of a nominee for a disclosed beneficial owner shall mean such beneficial owner)
on a date specified in such offer (the “Proposed Prepayment Date”). Such
Proposed Prepayment Date shall be not less than 10 days and not more than 30
days after the date of such offer (or, if the Proposed Prepayment Date shall not
be specified in such offer, the Proposed Prepayment Date shall be the 20th day
after the date of such offer).

(c) Acceptance; Rejection. The Company shall, on or before the seventh Business
Day prior to the Proposed Prepayment Date, give telephonic renotification and
confirmation thereof to each holder that shall have designated a recipient of
such notices in the Purchaser Schedule attached to this Agreement or by notice
in writing to the Company. A holder of Notes may accept the offer to prepay made
pursuant to this Section 8.3 by causing a notice of such acceptance to be
delivered to the Company on or before the fifth Business Day prior to the

 

- 16 -



--------------------------------------------------------------------------------

Proposed Prepayment Date. A failure by a holder of Notes to respond to an offer
to prepay made pursuant to this Section 8.3 on or before such date shall be
deemed to constitute a rejection of such offer by such holder.

(d) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.3 shall be at 100% of the principal amount of such Notes, together
with interest accrued to the actual date of such prepayment. The prepayment
shall be made on the Proposed Prepayment Date.

(e) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.3 shall be accompanied by a certificate, executed by a Responsible
Officer of the Company and dated the date of such offer, specifying: (a) the
Proposed Prepayment Date; (b) that such offer is made pursuant to this
Section 8.3; (c) the principal amount of each Note offered to be prepaid;
(d) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date; (e) that the conditions of this Section 8.3
have been fulfilled; and (f) in reasonable detail, the nature and date of the
Change in Control.

Section 8.4 Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes, the principal amount of the Notes to be prepaid shall
be allocated among all of the Notes at the time outstanding in proportion, as
nearly as practicable, to the respective unpaid principal amounts thereof not
theretofore called for prepayment.

Section 8.5 Maturity; Surrender, Etc. In the case of each prepayment of Notes
pursuant to this Section 8, the principal amount of each Note to be prepaid
shall mature and become due and payable on the date fixed for such prepayment
(which shall be a Business Day), together with interest on such principal amount
accrued to such date and the applicable Make-Whole Amount, if any. From and
after such date, unless the Company shall fail to pay such principal amount when
so due and payable, together with the interest and Make-Whole Amount, if any, as
aforesaid, interest on such principal amount shall cease to accrue. Any Note
paid or prepaid in full shall be surrendered to the Company and cancelled and
shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note.

Section 8.6 Purchase of Notes. The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) pursuant to an offer to purchase made by the Company or an
Affiliate pro rata to the holders of all Notes at the time outstanding upon the
same terms and conditions. Any such offer shall provide each holder with
sufficient information to enable it to make an informed decision with respect to
such offer, and shall remain open for at least 10 Business Days. If the holders
of more than 50.1% of the principal amount of the Notes then outstanding accept
such offer, the Company shall promptly notify the remaining holders of such fact
and the expiration date for the acceptance by holders of Notes of such offer
shall be extended by the number of days necessary to give each such remaining
holder at least 10 Business Days from its receipt of such notice to accept such
offer. The Company will promptly cancel all Notes acquired by it or any
Affiliate pursuant to any payment, prepayment or purchase of Notes pursuant to
any provision of this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.

 

- 17 -



--------------------------------------------------------------------------------

Section 8.7 Make-Whole Amount.

“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by the yield(s) reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as
“Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on-the-run U.S.
Treasury securities (“Reported”) having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date. If there are
no such U.S. Treasury securities Reported having a maturity equal to such
Remaining Average Life, then such implied yield to maturity will be determined
by (a) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between the yields Reported for the applicable most recently issued actively
traded on-the-run U.S. Treasury securities with the maturities (1) closest to
and greater than such Remaining Average Life and (2) closest to and less than
such Remaining Average Life. The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable Note.

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, 0.50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields, reported, for
the latest day for which such yields have been so reported as of the second
Business Day preceding the Settlement Date with respect to such Called
Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less

 

- 18 -



--------------------------------------------------------------------------------

than such Remaining Average Life. The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months,
that will elapse between the Settlement Date with respect to such Called
Principal and the scheduled due date of such Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.5 or Section 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

Section 9. AFFIRMATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

Section 9.1 Compliance with Laws. Without limiting Section 10.4, the Company
will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, Environmental Laws, the USA
PATRIOT Act and the other laws and regulations that are referred to in
Section 5.16, except in any instances in which any requirement of law or order,
writ, injunction or decree is being contested in good faith by appropriate
proceedings diligently conducted, and will obtain and maintain in effect all
licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 9.2 Insurance. The Company will, and will cause each of its Subsidiaries
to, maintain, with financially sound and reputable insurers, insurance with
respect to their respective properties and businesses against such casualties
and contingencies, of such types, on such terms and in such amounts (including
deductibles, co-insurance and self-insurance, if adequate reserves are
maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated.

 

- 19 -



--------------------------------------------------------------------------------

Section 9.3 Maintenance of Properties. The Company will, and will cause each of
its Subsidiaries to, maintain and keep the condition of their respective
properties, or cause the condition of their respective properties to be
maintained and kept, in good repair, working order and condition (other than
ordinary wear and tear), so that the business carried on in connection therewith
may be properly conducted at all times, provided that this Section shall not
prevent the Company or any Subsidiary from discontinuing the operation and the
maintenance of any of its properties if such discontinuance is desirable in the
conduct of its business and the Company has concluded that such discontinuance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Section 9.4 Payment of Taxes and Claims. The Company will, and will cause each
of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of the Company or any Subsidiary,
provided that neither the Company nor any Subsidiary need pay any such tax,
assessment, charge, levy or claim if (i) the amount, applicability or validity
thereof is contested by the Company or such Subsidiary on a timely basis in good
faith and in appropriate proceedings, and the Company or a Subsidiary has
established adequate reserves therefor in accordance with GAAP on the books of
the Company or such Subsidiary or (ii) the nonpayment of all such taxes,
assessments, charges, levies and claims in the aggregate could not reasonably be
expected to have a Material Adverse Effect.

Section 9.5 Corporate Existence, Etc. Subject to Section 10.2, the Company will
at all times preserve and keep its corporate existence in full force and effect.
Subject to Sections 10.2 and 10.6, the Company will at all times preserve and
keep in full force and effect the corporate existence of each of its
Subsidiaries (unless merged into the Company or a Wholly-Owned Subsidiary) and
all rights and franchises of the Company and its Subsidiaries unless, in the
good faith judgment of the Company, the termination of or failure to preserve
and keep in full force and effect such corporate existence, right or franchise
could not, individually or in the aggregate, have a Material Adverse Effect.

Section 9.6 Books and Records. The Company will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP and all applicable requirements of any Governmental Authority having legal
or regulatory jurisdiction over the Company or such Subsidiary, as the case may
be.

Section 9.7 Priority of Obligations. The Company will ensure that its payment
obligations under this Agreement and the Notes will at all times rank at least
pari passu, without preference or priority, with all other senior unsecured
Indebtedness of the Company.

Section 9.8 ERISA Compliance. The Company will, and will cause each of its ERISA
Affiliates to, (i) maintain each Plan in compliance in all material respects
with the applicable provisions of ERISA, the Code and other federal or state
law, (ii) cause each Plan that is qualified under Section 401(a) of the Code to
maintain such qualification and (iii) make all

 

- 20 -



--------------------------------------------------------------------------------

required contributions to any Plan subject to Section 412, Section 430 or
Section 431 of the Code, except, in each such instance in clause (i), (ii) or
(iii) where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

Section 9.9 Investments. The Company will, and will cause each of its
Subsidiaries to, make Investments solely in Persons and/or property which are
used or useful in the same or similar line of business as the Company and its
Subsidiaries are engaged in as of the date of Closing (or any reasonable
extension thereof).

Section 10. NEGATIVE COVENANTS.

THE COMPANY COVENANTS THAT SO LONG AS ANY OF THE NOTES ARE OUTSTANDING:

Section 10.1 Transactions with Affiliates. The Company will not, and will not
permit any Subsidiary to, enter into directly or indirectly any transaction or
group of related transactions which are Material individually or in the
aggregate (including without limitation the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate
(other than the Company or another Subsidiary), except in the ordinary course
(including shared services and intercompany borrowings) and pursuant to the
reasonable requirements of the Company’s or such Subsidiary’s business and upon
terms no less favorable to the Company or such Subsidiary than would be
obtainable in a comparable arm’s-length transaction with a Person not an
Affiliate.

Section 10.2 Merger, Consolidation, Etc. The Company will not, and will not
permit any Subsidiary to, merge, dissolve, liquidate or consolidate with or into
another Person, except that so long as no Default or Event of Default exists or
would result therefrom, (a) the Company may merge or consolidate with any of its
Subsidiaries provided that the Company is the continuing or surviving Person,
(b) any Subsidiary may merge or consolidate with any other Subsidiary, (c) the
Company or any Subsidiary may merge with any other Person in connection with an
Acquisition, provided that if the Company is a party to such transaction, the
Company is the continuing or surviving Person, and (d) any Subsidiary may
dissolve, liquidate or wind up its affairs at any time provided that such
dissolution, liquidation or winding up, as applicable, could not reasonably be
expected to have a Material Adverse Effect.

Section 10.3 Line of Business. The Company will not, and will not permit any
Subsidiary to, engage in any material line of business substantially different
from those lines of business conducted by the Company and its Subsidiaries on
the date of Closing or any business substantially related or incidental thereto.

Section 10.4 Terrorism Sanctions Regulations. The Company will not, and will not
permit any Controlled Entity to, (a) become a Blocked Person or (b) have any
investments in or engage in any dealings or transactions with any Blocked Person
if such investments, dealings or transactions would cause any holder of a Note
to be in violation of any laws or regulations that are applicable to such
holder.

Section 10.5 Liens. The Company will not, and will not permit any of its
Subsidiaries to, directly or indirectly create, incur, assume or permit to exist
(upon the happening of a contingency or otherwise) any Lien on or with respect
to any property or asset (including,

 

- 21 -



--------------------------------------------------------------------------------

without limitation, any document or instrument in respect of goods or accounts
receivable) of the Company or any such Subsidiary, whether now owned or held or
hereafter acquired, or any income or profits therefrom or assign or otherwise
convey any right to receive income or profits, except:

(a) Liens existing on the date hereof and listed on Schedule 10.5 and any
renewals or extensions thereof, provided that the property covered thereby is
not changed;

(b) Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet delinquent or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

(c) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business, provided that such Liens secure only amounts not yet delinquent or, if
delinquent, are unfiled and no other action has been taken to enforce the same
or are being contested in good faith by appropriate proceedings for which
adequate reserves determined in accordance with GAAP have been established;

(d) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(e) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(f) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person, including, without limitation, easements or
reservations in any property of the Company or any of its Subsidiaries for the
purpose of roads, rights-of-way, railroads, railroad side tracks, electric
lines, pipe lines, sewers, water and gas transmission and distribution mains,
conduits, water rights of states, any subdivision thereof or others, building
and use restrictions and defects of title to, or leases of, any parts of the
property of the Company or any of its Subsidiaries;

(g) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 11(i);

(h) Liens securing purchase money Indebtedness, including, without limitation,
any Indebtedness incurred to finance the acquisition, construction or
improvement of any real estate acquired by the Company or a Subsidiary; provided
that (i) such Liens do not at any time encumber any property other than the
property and improvements thereto financed by such Indebtedness, (ii) such Liens
attach to such property concurrently with or within ninety days after the
acquisition, construction or improvement thereof and (iii) such Liens do not
secure obligations that exceed, in the aggregate at any one time outstanding, an
amount equal to 15% of

 

- 22 -



--------------------------------------------------------------------------------

Total Assets (as determined as of the end of the most recent fiscal year) minus
the sum of, without duplication, (x) the amount of obligations secured by Liens
incurred pursuant to Sections 10.5(r) and 10.5(w) and (y) the amount of
Indebtedness outstanding pursuant to Section 10.8; provided that in no event
shall the Company or any Subsidiary create, permit or suffer to exist any Lien
securing any Indebtedness or other obligations under the Principal Credit
Facility pursuant to this clause (h);

(i) leases or subleases granted to others not interfering in any material
respect with the business of the Company or any Subsidiary;

(j) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;

(k) Liens deemed to exist in connection with Investments in repurchase
agreements entered into in connection with Investments in Cash Equivalents;

(l) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

(m) Liens of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

(n) pledges by the Company or a Subsidiary of assets as security to be deposited
with any Governmental Authority at any time required by law as a condition to
the transaction of any business or the exercise of any privilege, license or
right;

(o) good faith deposits provided in connection with tenders and deposits for the
purpose of terminating obligations under an indenture;

(p) the right reserved to or vested in any Governmental Authority by the terms
of any lease, license, grant or permit or by any statutory or regulatory
provision to terminate any such lease, license, grant or permit or to require
annual or other periodic payments as a condition of the continuance thereof;

(q) Liens granted to indenture trustees to secure the payment of fees and
expenses of such trustees under any indenture for debt securities of the Company
or a Subsidiary;

(r) Liens securing Indebtedness existing in or relating to real estate acquired
by the Company or a Subsidiary for transmission, distribution or right-of-way
purposes or in connection with its usual operations; provided that such Liens do
not secure obligations that exceed, in the aggregate at any one time
outstanding, an amount equal to 15% of Total Assets (as determined as of the end
of the most recent fiscal year) minus the sum of, without duplication, (x) the
amount of obligations secured by Liens incurred pursuant to Sections 10.5(h) and
10.5(w) and (y) the amount of Indebtedness outstanding pursuant to Section 10.8;
provided that in no event shall the Company or any Subsidiary create, permit or
suffer to exist any Lien securing any Indebtedness or other obligations under
the Principal Credit Facility pursuant to this clause (r);

 

- 23 -



--------------------------------------------------------------------------------

(s) any obligations or duties affecting the property of the Company or its
Subsidiaries to any municipality or public authority with respect to any
franchise, grant, license, permit or certificate;

(t) any irregularities or deficiencies of title to any rights-of-way for mains
or pipes and/or appurtenances thereto or other improvements thereon and to any
real estate used or to be used primarily for right-of-way purposes;

(u) leases made, or existing on property acquired, in the ordinary course of
business;

(v) any extension, renewal or replacement (or successive extension, renewal or
replacement) in whole or in part of any Lien referred to in the foregoing
clauses, provided, however, that the principal amount of Indebtedness secured
thereby is not increased and the extension, renewal or replacement shall be
limited to all or part of the property which secured the Indebtedness so
extended, renewed or replaced (plus improvements and construction on such
property); and

(w) other Liens not described above; provided that such Liens do not secure
obligations that exceed, in the aggregate at any one time outstanding, an amount
equal to 15% of Total Assets (as determined as of the end of the most recent
fiscal year) minus the sum of, without duplication, (x) the amount of
obligations secured by Liens incurred pursuant to Sections 10.5(h) and 10.5(r)
and (y) the amount of Indebtedness outstanding pursuant to Section 10.8;
provided that in no event shall the Company or any Subsidiary create, permit or
suffer to exist any Lien securing any Indebtedness or other obligations under
the Principal Credit Facility pursuant to this clause (w).

Section 10.6 Sale of Assets. The Company will not, and will not permit any of
its Subsidiaries to, make any Disposition except:

(a) Permitted Transfers; and

(b) other Dispositions so long as (i) at least 90% of the consideration paid in
connection therewith shall be cash or Cash Equivalents paid contemporaneous with
consummation of the transaction and shall be in an amount not less than the fair
market value of the property disposed of, (ii) such transaction does not involve
the sale or other disposition of a minority equity interest in any Subsidiary,
(iii) such transaction does not involve a sale or other disposition of
receivables other than receivables owned by or attributable to other property
concurrently being disposed of in a transaction otherwise permitted under this
Section 10.6 and (iv) at the time of such Disposition (a) the aggregate net book
value of all of the assets sold or otherwise disposed of by the Company and its
Subsidiaries in all such transactions occurring after the date of Closing
(including such Disposition) shall not exceed 25% of Total Assets (as determined
as of the end of the most recent fiscal year) and (b) the aggregate net book
value of all of the assets sold or otherwise disposed of by the Company and its
Subsidiaries during any fiscal year of the Company shall not exceed 10% of Total
Assets (as determined as of the end of the most recent fiscal year); provided,
however, in determining the Company’s compliance with the limitation in
clause (iv), the Company may exclude Dispositions of assets to the extent the
net cash proceeds of such Disposition are reinvested in assets (excluding
current assets as

 

- 24 -



--------------------------------------------------------------------------------

classified by GAAP) that are useful in the business of the Company and its
Subsidiaries within 180 days of the date of such Disposition.

Section 10.7 Restricted Payments. The Company will not, and will not permit any
of its Subsidiaries to declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
that:

(a) each Subsidiary may make Restricted Payments to the Company and any other
Person that owns an Equity Interest in such Subsidiary, ratably according to
their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;

(b) the Company and each Subsidiary may declare and make dividend payments or
other distributions payable (i) in the common stock or other common Equity
Interests or (ii) in other Equity Interests pursuant to a shareholders rights
plan;

(c) so long as no Default exists or would result therefrom, the Company and each
Subsidiary may purchase, redeem or otherwise acquire Equity Interests issued by
it with the proceeds received from the substantially concurrent issue of new
shares of its common stock or other common Equity Interests; and

(d) so long as (i) no Event of Default exists or would result therefrom and
(ii) the Company is in compliance on a Pro Forma Basis with the financial
covenant set forth in Section 10.10 after giving effect to such Restricted
Payment, the Company may (x) declare or pay cash dividends to its stockholders
and (y) purchase, redeem or otherwise acquire for cash Equity Interests issued
by it.

Section 10.8 Subsidiary Indebtedness. The Company will not permit any of its
Subsidiaries to create, incur, assume or suffer to exist (i) any Indebtedness in
the form of a Guaranty with respect to the Principal Credit Facility or (ii) any
other Indebtedness in an aggregate amount for all Subsidiaries, collectively,
exceeding (a) 15% of Total Assets (as determined as of the end of the most
recent fiscal year) minus, without duplication, (b) the amount of obligations
secured by Liens incurred pursuant to Sections 10.5(h), 10.5(r) and 10.5(w).

Section 10.9 Organizational Documents; Fiscal Year; Legal Name, State of
Formation and Form of Entity. The Company will not, and will not permit any of
its Subsidiaries to, (a) amend, modify or change its Organizational Documents in
any manner materially adverse to the Purchasers in their capacity as holders of
the Notes, (b) change its fiscal year or (c) without providing ten days prior
written notice to the Purchasers, change its name, state of formation or form of
organization.

Section 10.10 Consolidated Debt to Capitalization Ratio. The Company will not
permit the Consolidated Debt to Capitalization Ratio, as of the end of any
fiscal quarter of the Company, to be greater than 0.65 to 1.00.

 

- 25 -



--------------------------------------------------------------------------------

Section 11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

(b) the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or

(c) the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Sections 10.1—10.10; or

(d) the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 11(a), (b) and (c))
and such default is not remedied within 30 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default and (ii) the
Company receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d)); or

(e) any representation or warranty made in writing by or on behalf of the
Company or any Subsidiary or by any officer of the Company or any Subsidiary in
this Agreement or in any writing furnished in connection with the transactions
contemplated hereby or thereby proves to have been false or incorrect in any
material respect on the date as of which made; or

(f) (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least $25,000,000 beyond any period of grace
provided with respect thereto, or (ii) the Company or any Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Indebtedness in an aggregate outstanding principal amount of at least
$25,000,000 or of any mortgage, indenture or other agreement relating thereto or
any other condition exists, and as a consequence of such default or condition
such Indebtedness has become, or has been declared (or one or more Persons are
entitled to declare such Indebtedness to be), due and payable before its stated
maturity or before its regularly scheduled dates of payment, or (iii) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into equity interests), (x) the Company or any Subsidiary has
become obligated to purchase or repay Indebtedness before its regular maturity
or before its regularly scheduled dates of payment in an aggregate outstanding
principal amount of at least $25,000,000, or (y) one or more Persons have the
right to require the Company or any Subsidiary so to purchase or repay such
Indebtedness; or

(g) the Company or any Subsidiary (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,

 

- 26 -



--------------------------------------------------------------------------------

moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

(h) a court or other Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company or any of its Subsidiaries, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any of its Subsidiaries, or any such
petition shall be filed against the Company or any of its Subsidiaries and such
petition shall not be dismissed within 60 days; or

(i) a judgment or judgments for the payment of money aggregating in excess of
$25,000,000 are rendered against one or more of the Company and its Subsidiaries
and which judgments are not, within 30 days after entry thereof, bonded,
discharged or stayed pending appeal, or are not discharged within 30 days after
the expiration of such stay or becoming final and non-appealable; or

(j) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
funding target attainment percentage under each of the Plans, as determined in
accordance with Section 5.12(b), is not less than 80% and the funding shortfall
under all of the Plans does not exceed $25,000,000 when determined in accordance
with section 430(c) of the Code and adjusted, as necessary, pursuant to
Section 5.12(b), (iv) the Company or any ERISA Affiliate shall have incurred or
is reasonably expected to incur any liability pursuant to Title I or IV of ERISA
or the penalty or excise tax provisions of the Code relating to employee benefit
plans, (v) the Company or any ERISA Affiliate withdraws from any Multiemployer
Plan, or (vi) the Company or any Subsidiary establishes or amends any employee
welfare benefit plan that provides post-employment welfare benefits in a manner
that would increase the liability of the Company or any Subsidiary thereunder;
and any such event or events described in clauses (i) through (vi) above, either
individually or together with any other such event or events, could reasonably
be expected to have a Material Adverse Effect.

As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.

 

- 27 -



--------------------------------------------------------------------------------

Section 12. REMEDIES ON DEFAULT, ETC.

Section 12.1 Acceleration. (a) If an Event of Default with respect to the
Company described in Section 11(g) or (h) (other than an Event of Default
described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

(b) If any other Event of Default has occurred and is continuing, any holder or
holders of more than 50.1% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

(c) If any Event of Default described in Section 11(a) or (b) has occurred and
is continuing, any holder or holders of Notes at the time outstanding affected
by such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

Section 12.2 Other Remedies. If any Default or Event of Default has occurred and
is continuing, and irrespective of whether any Notes have become or have been
declared immediately due and payable under Section 12.1, the holder of any Note
at the time outstanding may proceed to protect and enforce the rights of such
holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.

Section 12.3 Rescission. At any time after any Notes have been declared due and
payable pursuant to Section 12.1(b) or (c), the holders of not less than 50.1%
in principal amount of the Notes then outstanding, by written notice to the
Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither the Company nor any other

 

- 28 -



--------------------------------------------------------------------------------

Person shall have paid any amounts which have become due solely by reason of
such declaration, (c) all Events of Default and Defaults, other than non-payment
of amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

Section 12.4 No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement or by any Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Company under Section 15, the Company will pay to the holder
of each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such holder incurred in any enforcement or collection
under this Section 12, including, without limitation, reasonable attorneys’
fees, expenses and disbursements.

Section 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1 Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then the name and address of the beneficial owner of such Note or
Notes shall also be registered in such register as an owner and holder thereof.
Prior to due presentment for registration of transfer, the Person(s) in whose
name any Note(s) shall be registered shall be deemed and treated as the owner
and holder thereof for all purposes hereof, and the Company shall not be
affected by any notice or knowledge to the contrary. The Company shall give to
any holder of a Note that is an Institutional Investor promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.

Section 13.2 Transfer and Exchange of Notes. Upon surrender of any Note to the
Company at the address and to the attention of the designated officer (all as
specified in Section 18(iii)), for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
in an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Exhibit 1. Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be

 

- 29 -



--------------------------------------------------------------------------------

transferred in denominations of less than $100,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $100,000. Any transferee,
by its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representations set forth in Sections 6.1, 6.2
and 6.3.

Section 13.3 Replacement of Notes. Upon receipt by the Company at the address
and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $100,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note, dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.

Section 14. PAYMENTS ON NOTES.

Section 14.1 Place of Payment. Subject to Section 14.2, payments of principal,
Make-Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of JPMorgan Chase
Bank, N.A. in such jurisdiction. The Company may at any time, by notice to each
holder of a Note, change the place of payment of the Notes so long as such place
of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.

Section 14.2 Home Office Payment. So long as any Purchaser or its nominee shall
be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule A, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to
Section 14.1. Prior to any sale or other disposition of any Note held by a
Purchaser or its nominee, such Purchaser will, at its election,

 

- 30 -



--------------------------------------------------------------------------------

either endorse thereon the amount of principal paid thereon and the last date to
which interest has been paid thereon or surrender such Note to the Company in
exchange for a new Note or Notes pursuant to Section 13.2. The Company will
afford the benefits of this Section 14.2 to any Institutional Investor that is
the direct or indirect transferee of any Note purchased by a Purchaser under
this Agreement and that has made the same agreement relating to such Note as the
Purchasers have made in this Section 14.2.

Section 15. EXPENSES, ETC.

Section 15.1 Transaction Expenses. Whether or not the transactions contemplated
hereby are consummated, the Company will pay all costs and expenses (including
reasonable attorneys’ fees of a special counsel and, if reasonably required by
the Required Holders, local or other counsel) incurred by the Purchasers and
each other holder of a Note in connection with such transactions and in
connection with any amendments, waivers or consents under or in respect of this
Agreement or the Notes (whether or not such amendment, waiver or consent becomes
effective), including, without limitation: (a) the costs and expenses incurred
in enforcing or defending (or determining whether or how to enforce or defend)
any rights under this Agreement or the Notes or in responding to any subpoena or
other legal process or informal investigative demand issued in connection with
this Agreement or the Notes, or by reason of being a holder of any Note, (b) the
costs and expenses, including financial advisors’ fees, incurred in connection
with the insolvency or bankruptcy of the Company or any Subsidiary or in
connection with any work-out or restructuring of the transactions contemplated
hereby and by the Notes and (c) the costs and expenses incurred in connection
with the initial filing of this Agreement and all related documents and
financial information with the SVO, provided, that such costs and expenses under
this clause (c) shall not exceed $3,500.

Section 15.2 Survival. The obligations of the Company under this Section 15 will
survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement or the Notes, and the termination of
this Agreement.

Section 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement and the Notes
embody the entire agreement and understanding between each Purchaser and the
Company and supersede all prior agreements and understandings relating to the
subject matter hereof.

Section 17. AMENDMENT AND WAIVER.

Section 17.1 Requirements. This Agreement and the Notes may be amended, and the
observance of any term hereof or of the Notes may be waived (either
retroactively or

 

- 31 -



--------------------------------------------------------------------------------

prospectively), only with the written consent of the Company and the Required
Holders, except that:

(a) no amendment or waiver of any of the provisions of Section 1, 2, 3, 4, 5, 6
or 21 hereof, or any defined term (as it is used therein), will be effective as
to any Purchaser unless consented to by such Purchaser in writing; and

(b) no such amendment or waiver may, without the written consent of the holder
of each Note at the time outstanding, (i) subject to the provisions of
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of (x) interest on the Notes or (y) the
Make-Whole Amount, (ii) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver,
or (iii) amend any of Sections 8, 11(a), 11(b), 12, 17 or 20.

Section 17.2 Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each holder of a Note with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.

(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of a Note as consideration for or as an inducement to the entering into by any
such holder of any waiver or amendment of any of the terms and provisions hereof
or any Note unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder of a Note then outstanding even if such holder did
not consent to such waiver or amendment.

(c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17 by a holder of Notes that has transferred or has agreed to transfer
its Notes to the Company, any Subsidiary or any Affiliate of the Company
pursuant to Section 8.6 and has provided or has agreed to provide such written
consent as a condition to such transfer shall be void and of no force or effect
except solely as to such holder, and any amendments effected or waivers granted
or to be effected or granted that would not have been or would not be so
effected or granted but for such consent (and the consents of all other holders
of Notes that were acquired under the same or similar conditions) shall be void
and of no force and effect except solely as to such holder.

Section 17.3 Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each

 

- 32 -



--------------------------------------------------------------------------------

future holder of any Note and upon the Company without regard to whether such
Note has been marked to indicate such amendment or waiver. No such amendment or
waiver will extend to or affect any obligation, covenant, agreement, Default or
Event of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and the holder of any Note nor
any delay in exercising any rights hereunder or under any Note shall operate as
a waiver of any rights of any holder of such Note.

Section 17.4 Notes Held by Company, Etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement or the Notes, or have directed the
taking of any action provided herein or in the Notes to be taken upon the
direction of the holders of a specified percentage of the aggregate principal
amount of Notes then outstanding, Notes directly or indirectly owned by the
Company or any of its Affiliates shall be deemed not to be outstanding.

Section 18. NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by an internationally recognized overnight delivery service (charges
prepaid), or (b) by registered or certified mail with return receipt requested
(postage prepaid), or (c) by an internationally recognized overnight delivery
service (with charges prepaid). Any such notice must be sent:

(i) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or

(iii) if to the Company, to the Company at its address set forth on its
signature page hereto to the attention of the Treasurer, or at such other
address as the Company shall have specified to the holder of each Note in
writing.

Notices under this Section 18 will be deemed given only when actually received.

Section 19. REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any party at the Closing (except the Notes
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to any party, may be reproduced by such party
by any photographic, photostatic, electronic, digital, or other similar process
and such party may destroy any original document so reproduced. The Company and
each Purchaser agree and stipulate that, to the extent permitted by applicable
law, any such reproduction shall be admissible in evidence as the original
itself in any judicial or administrative proceeding (whether or not the original
is in existence and whether or not such reproduction was made by any party to
this Agreement in the regular course of business) and any enlargement,

 

- 33 -



--------------------------------------------------------------------------------

facsimile or further reproduction of such reproduction shall likewise be
admissible in evidence. This Section 19 shall not prohibit the Company, any
Purchaser or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

Section 20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available. Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, employees, agents, attorneys, trustees and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its auditors, financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 20,
(iii) any other holder of any Note, (iv) any Institutional Investor to which it
sells or offers to sell such Note or any part thereof or any participation
therein (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 20),
(v) any Person from which it offers to purchase any Security of the Company (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (vi) any federal
or state regulatory authority having jurisdiction over such Purchaser, (vii) the
NAIC or the SVO or, in each case, any similar organization, or any nationally
recognized rating agency that requires access to information about such
Purchaser’s investment portfolio, or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (w) to effect compliance
with any law, rule, regulation or order applicable to such Purchaser, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which such Purchaser is a party or (z) if an Event of Default has
occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser’s Notes and this Agreement. Each holder of a Note, by its acceptance
of a Note, will be deemed to have agreed to be bound by and to be entitled to
the benefits of this Section 20 as though it were a party to this Agreement. On
reasonable request by the Company in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Company embodying the provisions of this Section 20.

 

- 34 -



--------------------------------------------------------------------------------

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser is required to agree
to a confidentiality undertaking (whether through Intralinks or otherwise) which
is different from the terms of this Section 20, the terms of this Section 20
shall, as between such Purchaser and the Company, supersede the terms of any
such other confidentiality undertaking.

Section 21. SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser. In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 21), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement.

Section 22. MISCELLANEOUS.

Section 22.1 Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.

Section 22.2 Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding (but without limiting the requirement
in Section 8.5 that the notice of any optional prepayment specify a Business Day
as the date fixed for such prepayment), any payment of principal of or
Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Note is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.

Section 22.3 Accounting Terms. (a) All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP. For purposes of determining compliance with the financial covenants
contained in this Agreement, any election by the

 

- 35 -



--------------------------------------------------------------------------------

Company to measure any financial liability using fair value (as permitted by
Accounting Standard Codification Topic No. 825-10-25 – Fair Value Option or any
similar accounting standard) shall be disregarded and such determination shall
be made as if such election had not been made.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth herein, and either the Company or the
Required Holders shall so request, the Company and the Purchasers shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Holders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Company shall provide to the Purchasers financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

(c) Notwithstanding the above, the parties hereto acknowledge and agree that all
calculations of the financial covenant set forth in Section 10.10 shall be made
on a Pro Forma Basis with respect to any Disposition (other than any Permitted
Transfer), Acquisition or incurrence of Indebtedness occurring during the
applicable period.

(d) If at any time, as a result of any change in generally accepted auditing
standards, it becomes customary or acceptable with respect to the audits of the
financial statements of entities in the same or similar line of business as the
Company for there to be qualifications or exceptions as to the scope of the
audits of such entities, and if either the Company or any Purchaser shall so
request, the Purchasers and the Company shall negotiate in good faith to amend
the requirements of Section 7.1 with respect to the scope of the audit of the
financial statements of the Company and the form and substance of the opinion of
the independent certified public accountant with respect thereto so as to
provide for an audit and opinion to be prepared in light of such changes to
generally accepted auditing standards, subject to the approval of the
Purchasers.

Section 22.4 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 22.5 Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

 

- 36 -



--------------------------------------------------------------------------------

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

Section 22.6 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 22.7 Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

Section 22.8 Jurisdiction and Process; Waiver of Jury Trial. (a) The Company and
each Purchaser irrevocably submit to the exclusive jurisdiction of any New York
State or federal court sitting in the Borough of Manhattan, The City of New York
(the “New York Court”), over any suit, action or proceeding arising out of or
relating to this Agreement or the Notes. To the fullest extent permitted by
applicable law, the Company and each Purchaser irrevocably waive and agree not
to assert, by way of motion, as a defense or otherwise, any claim that it is not
subject to the jurisdiction of any such court, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum; provided
that such waiver and agreement shall not preclude the Company or any Purchaser
from seeking the removal of such suit, action or proceeding from state court to
federal court. The foregoing notwithstanding, if the New York Court does not
accept jurisdiction, the suit, action, or proceeding may be brought in another
forum.

(b) Nothing in this Section 22.8 shall limit any right that the holders of any
of the Notes may have to bring proceedings against the Company to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

(c) The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.

Section 22.9 Publication. The Company agrees that Prudential Investment
Management, Inc. may (i) refer to its role in originating the purchase of the
Notes from the Company, as well as the identity of the Company, the aggregate
principal amount of the Notes and issue date of the Notes, on its internet site
or in marketing materials, press releases, published “tombstone” announcements
or any other print or electronic medium and (ii) display the Company’s corporate
logo in conjunction with any such reference.

* * * * *

 

- 37 -



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

 

Very truly yours, ALABAMA GAS CORPORATION By:   /S/     CHARLES W. PORTER, JR.  
Name: Charles W. Porter, Jr.  

Title: Vice President, Chief Financial

Officer and Treasurer

Notice Address:

Alabama Gas Corporation

605 Richard Arrington, Jr. Boulevard North

Birmingham, Alabama 35203-2707

Attn: Chief Financial Officer

Tel.: (205) 326-2700

This Agreement is hereby

accepted and agreed to as

of the date hereof.

THE PRUDENTIAL INSURANCE COMPANY

OF AMERICA

 

By:   /S/    BRIAN E. LEMONS   Vice President

FARMERS NEW WORLD LIFE INSURANCE

COMPANY

 

By:   Prudential Private Placement Investors,   L.P. (as Investment Advisor)

 

By:   Prudential Private Placement Investors, Inc.   (as its General Partner)

 

  By:   /S/    BRIAN E. LEMONS     Vice President



--------------------------------------------------------------------------------

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of either (a) all or any
substantial portion of the property of, or a line of business or division of,
another Person or (b) at least a majority of the Voting Stock of another Person,
in each case whether or not involving a merger or consolidation with such other
Person.

“Agreement” means this Agreement as it may be amended or supplemented from time
to time.

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise. Without limiting the generality of the foregoing, a
Person shall be deemed to be Controlled by another Person if such other Person
possesses, directly or indirectly, power to vote 10% or more of the securities
having ordinary voting power for the election of directors, managing general
partners or the equivalent. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.

“Anti-Money Laundering Laws” is defined in Section 5.16(c).

“Anti-Corruption Laws” is defined in Section 5.16(d).

“Attributable Indebtedness” means, with respect to any Person on any date,
(a) in respect of any Capital Lease, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a Capital Lease and (c) in respect of any
Securitization Transaction, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Purchasers in their reasonable judgment.

“Blocked Person” is defined in Section 5.16(a).

“Business Day” means (a) for the purposes of Section 8.7 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York or Birmingham, Alabama are required
or authorized to be closed.

 

1

SCHEDULE B

to Note Purchase Agreement



--------------------------------------------------------------------------------

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits,
certificates of deposit, eurodollar time deposits or overnight bank deposits of
(i) any lender under the Principal Credit Facility, (ii) any domestic commercial
bank of recognized standing having capital and surplus in excess of $500,000,000
or (iii) any bank whose short term commercial paper rating from S&P is at least
A-1 or the equivalent thereof, from Moody’s is at least P-1 or the equivalent
thereof or from Fitch is at least F1 or the equivalent thereof (any such bank
being an “Approved Bank”), in each case with maturities of not more than 270
days from the date of acquisition, (c) commercial paper and variable or fixed
rate notes issued by any Approved Bank (or by the parent company thereof) or any
commercial paper and fixed or variable rate notes issued by, or guaranteed by,
any domestic corporation rated A-1 (or the equivalent thereof) or better by S&P,
P-1 (or the equivalent thereof) or better by Moody’s or F1 (or the equivalent
thereof) or better by Fitch on the date such commercial paper or notes are
acquired and, in each case, maturing within six months of the date of
acquisition, (d) repurchase agreements entered into by any Person with a bank or
trust company (including any Approved Bank) or recognized securities dealer
having capital and surplus in excess of $500,000,000 for direct obligations
issued by or fully guaranteed by the United States and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations, (e) securities with maturities of one year or less from
the date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P, A2 by Moody’s or A by Fitch on the date such securities are acquired and
(f) investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940
which are administered by reputable financial institutions having capital of at
least $500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (e).

“Change in Control” means an event or series of events by which:

(a) Energen Corporation does not own, directly or indirectly, 100% of the Voting
Stock of the Company; or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals



--------------------------------------------------------------------------------

referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors).

“Closing” is defined in Section 3.

“Code” means the Internal Revenue Code of 1986, as amended from time to time (or
any successor statute thereto), and the rules and regulations promulgated
thereunder from time to time.

“Company” means Alabama Gas Corporation, an Alabama corporation.

“Confidential Information” is defined in Section 20.

“Consolidated Capital” means, as of any date of determination, the sum of
(a) Consolidated Indebtedness plus (b) Consolidated Net Worth.

“Consolidated Debt to Capitalization Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Indebtedness as of such date to
(b) Consolidated Capital as of such date.

“Consolidated Indebtedness” means, at any time, the Indebtedness of the Company
and its Subsidiaries calculated on a consolidated basis as of such time.

“Consolidated Net Worth” means, at any time, the consolidated stockholders’
equity of the Company and its Subsidiaries (excluding accumulated other
comprehensive gain and loss and any non-cash gains and losses on open Swap
Contracts) calculated on a consolidated basis as of such time and in accordance
with GAAP.

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Controlled Entity” means any of the Subsidiaries of the Company and any of
their or the Company’s respective Affiliates which are Controlled by the Company
or its Subsidiaries. As used in this definition, “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means that rate of interest that is the greater of (i) 2.00% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 2.00% over



--------------------------------------------------------------------------------

the rate of interest publicly announced by JPMorgan Chase Bank, N.A. in New
York, New York as its “base” or “prime” rate.

“Disclosure Documents” is defined in Section 5.3.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by the Company or any Subsidiary, including any Sale
and Leaseback Transaction and any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith, but excluding any Involuntary Disposition.

“Electronic Delivery” is defined in Section 7.1(a).

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding as of any date of
determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“Event of Default” is defined in Section 11.

“Fitch” means Fitch Ratings Ltd. or any successor thereto.

“Form 10-K” is defined in Section 7.1(b).

“Form 10-Q” is defined in Section 7.1(a).

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the



--------------------------------------------------------------------------------

accounting profession in the United States, that are applicable to the
circumstances as of the date of determination, consistently applied and as in
effect from time to time.

“Governmental Authority” means

(a) the government of

 

  (i) the United States of America or any state or other political subdivision
thereof, or

 

  (ii) any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Guaranty” or “Guarantee” means, as to any Person, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, that the
term “Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
the lower of (i) an amount equal to the stated or determinable amount of the
related primary obligation as of the determination date in respect of which such
Guarantee is made and (ii) the maximum amount for which such guaranteeing Person
may be liable pursuant to the terms of the instrument embodying such Guarantee
as of the determination date, unless such primary obligation and maximum amount
for which such guaranteeing Person may be liable are not stated, in which case
the amount of such Guarantee shall be such guaranteeing Person’s maximum
reasonably anticipated liability as of the determination date in respect thereof
as determined by the guaranteeing Person in good faith. The term “Guarantee” as
a verb has a corresponding meaning.

“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required



--------------------------------------------------------------------------------

or the generation, manufacture, refining, production, processing, treatment,
storage, handling, transportation, transfer, use, disposal, release, discharge,
spillage, seepage or filtration of which is or shall be restricted, prohibited
or penalized by any applicable law including, but not limited to, asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls, petroleum, petroleum
products, lead based paint, radon gas or similar restricted, prohibited or
penalized substances.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

“INHAM Exemption” is defined in Section 6.2(e).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations for borrowed money and all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b) the maximum amount available to be drawn under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments;

(c) the Swap Termination Value of any Swap Contract of such Person;

(d) all obligations to pay the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business and not
past due for more than 90 days after the date on which such trade account was
created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness;

(g) all obligations to purchase, redeem, retire, defease or otherwise make any
payment in respect of any Equity Interests or any warrant, right or option to
acquire such Equity Interest, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends;

(h) all Guaranties of such Person in respect of any of the foregoing; and

(i) all Indebtedness of the types referred to in clauses (a) through (h) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited



--------------------------------------------------------------------------------

liability company) in which such Person is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to such Person.

Notwithstanding the above, for the avoidance of doubt, “Indebtedness” shall not
include (1) performance guarantees, (2) monetary obligations of such Person as
lessee under leases that are, in accordance with GAAP, recorded as operating
leases or (3) long-term commitments of the Company or a regulated Subsidiary for
the purchase, delivery and storage of natural gas.

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, or (c) an Acquisition.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Company or
any Subsidiary.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Make-Whole Amount” is defined in Section 8.7.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities or
financial condition of the Company and its Subsidiaries taken as a whole (other
than any general economic and geo-political conditions), (b) a material
impairment of the ability of the Company to perform its obligations under this
Agreement and the Notes or (c) a material adverse effect on the validity or
enforceability of this Agreement or the Notes.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).



--------------------------------------------------------------------------------

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“Notes” is defined in Section 1.

“OFAC” is defined in Section 5.16(a).

“OFAC Listed Person” is defined in Section 5.16(a).

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at http://www.ustreas.gov/offices/enforcement/ofac/programs//

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificates or articles of formation or
organization of such entity.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Permitted Lien” means, at any time, any Lien in respect of property of the
Company or any Subsidiary permitted to exist at such time pursuant to the terms
of Section 10.5.

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of machinery and equipment no longer used or
useful in the conduct of business of the Company and its Subsidiaries that are
Disposed of in the ordinary course of business; (c) Dispositions of property to
the Company or any Subsidiary; provided that the Company is not the transferor
of such property; (d) Dispositions of accounts receivable in connection with the
collection or compromise thereof; (e) licenses, sublicenses, leases or subleases
granted to others not interfering in any material respect with the business of
the Company and its Subsidiaries; (f) the sale or disposition of Cash
Equivalents for fair market value; (g) Dispositions permitted by Section 10.2;
(h) sales or issuances of any Subsidiary’s Equity Interests to the Company;
(i) Restricted Payments permitted by Section 10.7; (j) Dispositions in
satisfaction of judgments or in settlement of pending or threatened claims that
do not constitute an Event of Default; and (k) Dispositions of Equity Interests
in connection with Acquisitions.



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding six years, has been
established or maintained, or to which contributions are or, within the
preceding six years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.

“Principal Credit Facility” means the Credit Agreement, dated as of October 29,
2010 (as amended by the First Amendment to Credit Agreement dated as of
November 2, 2011) by and among the Company, Bank of America, N.A., as
administrative agent, swing line lender and a letter of credit issuer and the
other lenders party thereto, as amended, restated, joined, supplemented or
otherwise modified from time to time, and any renewals, extensions or
replacements that constitute the primary bank credit facility of the Company and
its Subsidiaries.

“Pro Forma Basis” means, with respect to any transaction, that for purposes of
calculating the financial covenant set forth in Section 10.10, such transaction
shall be deemed to have occurred on the last day of the most recent fiscal
quarter for which financial statements were delivered pursuant to Section 7.1(a)
or (b). In connection with the foregoing, (a) with respect to any Disposition,
(i) the value of the property disposed of shall be excluded and
(ii) Indebtedness which is retired shall be excluded and deemed to have been
retired as of such date; (b) with respect to any Acquisition, (i) the value of
the Person or property acquired shall be included and (ii) any Indebtedness
incurred or assumed by the Company or any Subsidiary (including the Person or
property acquired) in connection with such transaction and any Indebtedness of
the Person or property acquired which is not retired in connection with such
transaction shall be deemed to have been incurred as of such date; and (c) with
respect to any Restricted Payment, the value of such Restricted Payment shall be
excluded. The “value” of any property for purposes of calculating the foregoing
shall equal (A) for any Acquisition, the agreed upon purchase price of such
property and (B) for any Disposition, the book value of such property as
reflected on the most recent balance sheet of the Company or the applicable
Subsidiary.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“PTE” is defined in Section 6.2(a).

“Purchaser” or “Purchaser” means each of the purchasers whose signature appear
at the end of this Agreement and such Purchaser’s successors and assigns (so
long as any such assignment complied with Section 13.2), provided, however, that
any Purchaser of a Note that ceases to be the registered holder or a beneficial
owner (through a nominee) of such Note as the



--------------------------------------------------------------------------------

result of a transfer thereof pursuant to Section 13.2 shall cease to be included
within the meaning of “Purchaser” of such Note for the purposes of this
Agreement upon such transfer.

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.

“QPAM Exemption” is defined in Section 6.2(d).

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Required Holders” means, at any time, the holders of at least 50.1% in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof),
or any option, warrant or other right to acquire any such dividend or other
distribution or payment.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to the Company or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Company or such Subsidiary shall sell or transfer any property used or useful in
its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.

“SEC” shall mean the Securities and Exchange Commission of the United States, or
any successor thereto.

“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to



--------------------------------------------------------------------------------

which such Person or any Subsidiary of such Person may sell, convey or otherwise
transfer, or grant a security interest in, accounts, payments, receivables,
rights to future lease payments or residuals or similar rights to payment to a
special purpose subsidiary or affiliate of such Person.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer, assistant treasurer, controller or assistant
controller of the Company.

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature in the ordinary course of
business, (c) such Person is not engaged in a business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital, (d) the fair value of the
property of such Person is greater than the total amount of liabilities
including contingent liabilities, of such Person and (e) the present fair
salable value of the assets of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Source” is defined in Section 6.2.

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts (excluding, for clarification
purposes, ordinary course contracts for purchases and sales of product requiring
physical delivery), equity or equity index swaps or options, bond or bond price
or bond index swaps or options or forward bond or forward bond price or forward
bond index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any



--------------------------------------------------------------------------------

of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc. or any International Foreign Exchange Master
Agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s).

“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.

“Total Assets” means the total consolidated assets of the Company and its
Subsidiaries, as determined in accordance with GAAP.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the jurisdiction applicable to the transaction.

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“U.S. Economic Sanctions” is defined in Section 5.16(a).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred percent
of all of the equity interests (except directors’ qualifying shares) and voting
interests of which are owned by any one or more of the Company and the Company’s
other Wholly-Owned Subsidiaries at such time.



--------------------------------------------------------------------------------

Exhibit 1

[FORM OF NOTE]

ALABAMA GAS CORPORATION

3.86% SENIOR NOTE DUE DECEMBER 22, 2021]

 

No. [______]    [Date]

$[                 ]

   PPN[______________]

FOR VALUE RECEIVED, the undersigned, ALABAMA GAS CORPORATION (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Alabama, hereby promises to pay to [            ], or registered assigns, the
principal sum of [                                        ] DOLLARS (or so much
thereof as shall not have been prepaid) on December 22, 2021 (the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the rate of 3.86% per annum from the
date hereof, payable semiannually, on the 22nd day of June and December in each
year, commencing with the June 22 or December 22 next succeeding the date
hereof, and on the Maturity Date, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, on any overdue payment
of interest and, during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at the rate per
annum from time to time equal to the greater of (i) 5.86% or (ii) 2.00% over the
rate of interest publicly announced by JPMorgan Chase Bank, N.A. from time to
time in New York, New York as its “base” or “prime” rate, payable semiannually
as aforesaid (or, at the option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of [JPMorgan Chase Bank, N.A. in New York, New York] or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of December 22, 2011 (as from
time to time amended, the “Note Purchase Agreement”), between the Company and
the respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement, (ii) agreed to the jurisdiction provisions set forth in
Section 22.8 of the Note Purchase Agreement and (iii) made the representations
set forth in Sections 6.1, 6.2 and 6.3 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in

 

EXHIBIT 1

to Note Purchase Agreement



--------------------------------------------------------------------------------

writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.

The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement. This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

ALABAMA GAS CORPORATION By:       Name:     Title  



--------------------------------------------------------------------------------

Exhibit 4.4(b)

FORM OF OPINION OF SPECIAL COUNSEL

TO THE COMPANY

Matters To Be Covered in

Opinion of Special Counsel to the Company

1. The Company being duly incorporated, validly existing and in good standing
and having requisite corporate power and authority to issue and sell the Notes
and to execute and deliver the Note Purchase Agreement and the Notes.

2. The Company being duly qualified and in good standing as a foreign
corporation in appropriate jurisdictions.

3. Due authorization, execution and delivery of the Note Purchase Agreement and
the Notes.

4. If the internal laws of the State of Alabama were applicable thereto, the
Note Purchase Agreement and the Notes being legal, valid, binding and
enforceable.

5. No conflicts with charter documents, laws or other specified material
agreements.

6. All consents required to issue and sell the Notes and to execute and deliver
the Note Purchase Agreement and the Notes having been obtained.

7. The Notes not requiring registration under the Securities Act of 1933, as
amended; no need to qualify an indenture under the Trust Indenture Act of 1939,
as amended.

8. No violation of Regulations T, U or X of the Federal Reserve Board.

9. Company not an “investment company”, or a company “controlled” by an
“investment company”, under the Investment Company Act of 1940, as amended.

 

 

Exhibit 4.4(b)

to Note Purchase Agreement

Page 1